Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), originally made this 1st day of August, 2005,
by and between OTTAWA SAVINGS BANCORP, INC., a federally chartered holding
company (the “Company”), OTTAWA SAVINGS BANK, a federally chartered stock
savings bank (the “Bank”), and GARY OCEPEK (the “Executive”), is amended and
restated in its entirety effective December 12, 2008.

WHEREAS, Executive continues to serve in a position of substantial
responsibility;

WHEREAS, the Company and the Bank wish to assure the continued services of
Executive for the period provided in this Agreement; and

WHEREAS, Executive is willing to continue to serve in the employ of the Company
and the Bank on a full-time basis for said period; and

WHEREAS, the parties desire to amend and restate the Agreement in order to bring
it into compliance with Section 409A of the Internal Revenue Code.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.      EMPLOYMENT.     Executive is employed as the President and Chief
Executive Officer of the Company and the Bank. Executive shall perform all
duties and shall have all powers which are commonly incident to the offices of
President and Chief Executive Officer or which, consistent with those offices,
are delegated to him by the Board of Directors. During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary of the Company and the Bank and in such capacity will
carry out such duties and responsibilities reasonably appropriate to that
office.

2.      LOCATION AND FACILITIES.     Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 of this Agreement and as are necessary for him to
perform his duties. The location of such facilities and staff shall be at the
principal administrative offices of the Company and the Bank, or at such other
site or sites customary for such offices.

3.      TERM.

 

  a. The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the original date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3 (upon execution
of this amended and restated agreement, the term of the Agreement will extend
through August 1, 2011).

 

  b.

Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the boards of
directors of the Company and the Bank may extend the Agreement an additional
year such that the remaining term of the Agreement shall be thirty-six
(36) months, unless Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement. The Board
of Directors of the Company (the “Board”) will



--------------------------------------------------------------------------------

 

review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting. The Board of
Directors of the Company shall give notice to Executive as soon as possible
after such review as to whether the Agreement is to be extended.

4.      BASE COMPENSATION.

 

  a. The Company and the Bank agree to pay Executive during the term of this
Agreement a base salary at the rate of $171,550 per year, payable in accordance
with customary payroll practices.

 

  b. The Board shall review annually the rate of Executive’s base salary based
upon factors it deems relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

  c. In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5.      BONUSES.     Executive shall be entitled to participate in discretionary
bonuses or other incentive compensation programs that the Company and the Bank
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.

6.      BENEFIT PLANS.     Executive shall be entitled to participate in such
life Insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees.

7.      VACATION AND LEAVE.

 

  a. Executive shall be entitled to vacations and other leave in accordance with
policy for senior executives, or otherwise as approved by the Board.

 

  b. In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may, in its discretion, determine. Further, the Board may
grant to Executive a leave or leaves of absence, with or without pay, at such
time or times, and upon such terms and conditions as the Board in its discretion
may determine.

8.      EXPENSE PAYMENTS AND REIMBURSEMENTS.     Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company and the Bank.

9.      AUTOMOBILE ALLOWANCE.     During the term of this Agreement, Executive
shall be entitled to an automobile allowance on terms no less favorable than
those in effect immediately prior to the execution of this Agreement. Executive
shall comply with reasonable reporting and expense limitations on the use of
such automobile as may be established by the Company or the Bank from time to
time, and the Company or the Bank shall annually include on Executive’s Form W-2
any amount of income attributable to Executive’s personal use of such
automobile.

 

2



--------------------------------------------------------------------------------

10.    LOYALTY AND CONFIDENTIALITY.

 

  a. During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.

11.    TERMINATION AND TERMINATION PAY.     Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

  a. Death.     Executive’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event Executive’s estate
shall be entitled to receive the compensation due to Executive through the last
day of the calendar month in which his death occurred.

 

  b. Retirement.     This Agreement shall be terminated upon Executive’s
retirement under the retirement benefit plan or plans in which he participates
pursuant to Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

  i.

The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under

 

3



--------------------------------------------------------------------------------

 

this Agreement for a period of one hundred eighty (180) consecutive days). The
Board shall determine whether or not Executive is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that it reasonably believes to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.

 

  ii. In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. The Company will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. Disability payments will be made on a monthly
basis and will commence on the first day of the month following the effective
date of Executive’s termination of employment for Disability and end on the
earlier of: (A) the date he returns to full-time employment at the Company and
the Bank in the same capacity as he was employed prior to his termination for
Disability; (B) his death; or (C) upon his attainment of age 65. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the
Company and the Bank. In addition, during any period of Executive’s Disability,
Executive and his dependents shall, to the greatest extent possible, continue to
be covered under all benefit plans (including, without limitation, retirement
plans and medical, dental and life insurance plans) of the Company and the Bank,
in which Executive participated prior to his Disability on the same terms as if
Executive were actively employed by the Company and the Bank.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company and the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

 

4



--------------------------------------------------------------------------------

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.

 

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11 a. through 11 e., the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11 (f), Executive shall be entitled to receive his base salary for
the remaining term of the Agreement paid in one lump sum within ten
(10) calendar days of such termination. Also, in such event, Executive shall,
for the remaining term of the Agreement, receive the benefits he would have
received during the remaining term of the Agreement under any retirement
programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by Executive or accrued on his
behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company and
the Bank that provide health (including medical and dental), life or disability
insurance, or similar coverage, upon terms no less favorable than the most
favorable terms provided to senior executives of the Company and the Bank during
such period. In the event that the Company and the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company
and the Bank shall provide Executive with comparable coverage on an individual
policy basis.

 

  iii. For the purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Employee’s consent:

 

  (1) The assignment to Executive of duties that constitute a material
diminution of his authority, duties, or responsibilities (including reporting
requirements);

 

5



--------------------------------------------------------------------------------

  (2) A material diminution in Executive’s Base Salary;

 

  (3) Relocation of Executive to a location outside a radius of 25 miles of the
Company and the Bank’s Ottawa, Illinois office; or

 

  (4) Any other action or inaction by the Company and the Bank that constitutes
a material breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Company and the Bank shall be given notice and an opportunity, not
less than thirty (30) days, to effectuate a cure for such asserted “Good Reason”
by Executive. Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11f.:

 

  i. Executive’s obligations under Section 10c. of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination,
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings Bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the
Company and the Bank from any office within fifty (50) miles from the main
office or any branch of the Company and the Bank and shall not interfere with
the relationship of the Company and the Bank and any of its employees, agents,
or representatives.

12. TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  ii. Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule l3G) required under Sections l3(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

6



--------------------------------------------------------------------------------

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form (including without
limitation, through the formation of a stock holding company) or the
reorganization of the Bank into the mutual holding company form of organization
constitute a “Change in Control” for purposes of this Agreement.

 

  b. Termination. If within the period ending one (1) year after a Change in
Control, (i) the Company and the Bank shall terminate Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three (3) times Executive’s average Annual Compensation over the five
(5) most recently completed calendar years ending with the year immediately
preceding the effective date of the Change in Control. In determining
Executive’s average Annual Compensation, Annual Compensation shall include base
salary and any other taxable income, including, but not limited to, amounts
related to the granting, vesting or exercise of restricted stock or stock option
awards, commissions, bonuses (whether paid or accrued for the applicable
period), as well as, retirement benefits, director or committee fees and fringe
benefits paid or to be paid to Executive or paid for Executive’s benefit during
any such year, profit sharing, employee stock ownership plan and other
retirement contributions or benefits, including to any tax-qualified plan or
arrangement (whether or not taxable) made or accrued on behalf of Executive of
such year. The cash payment made under this Section 12b. shall be made in lieu
of any payment also required under Section 11 f. of this Agreement because of a
termination in such period. Executive’s rights under Section 11 f. are not
otherwise affected by this Section 12. Also, in such event, Executive shall, for
an eighteen (18) month period following his termination of employment, receive
the benefits he would have received over such period under any retirement
programs (whether tax-qualified or nonqualified) in which Executive participated
prior to his termination (with the amount of the benefits determined by
reference to the benefits received by Executive or accrued on his behalf under
such programs during the twelve (12) months preceding the Change in Control) and
continue to participate in any benefit plans of the Company and the Bank that
provide health (including medical and dental), life or disability insurance, or
similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives during such period. In the event that the Company
and the Bank are unable to provide such coverage by reason of Executive no
longer being an employee, the Company and the Bank shall provide Executive with
comparable coverage on an individual policy.

 

7



--------------------------------------------------------------------------------

  c. The provisions of Section 12 and Sections 14 through 25, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or two years following a Change in Control.

13.    INDEMNIFICATION AND LIABILITY INSURANCE.

 

  a. Indemnification. The Company and the Bank agree to indemnify Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expenses
shall not extend to matters for which Executive has been terminated for Cause.
Nothing contained herein shall be deemed to provide indemnification prohibited
by applicable law or regulation. Notwithstanding anything herein to the
contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

  b. Insurance. During the period in which indemnification of Executive is
required under this Section, the Company and the Bank shall provide Executive
(and his heirs, executors, and administrators) with coverage under a directors’
and officers’ liability policy at the expense of the Company and the Bank, at
least equivalent to such coverage provided to directors and senior executives of
the Company and the Bank.

14.    REIMBURSEMENT OF EXECUTIVE’S EXPENSES TO ENFORCE THIS AGREEMENT.     The
Company and the Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Company and the Bank to Executive under this Agreement. Successful enforcement
shall mean the grant of an award of money or the requirement that the Company
and the Bank take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company and the Bank following an initial
failure of the Company and the Bank to pay such money or take such action
promptly after written demand therefor from Executive stating the reason that
such money or action was due under this Agreement at or prior to the time of
such demand.

15.    LIMITATION OF BENEFITS UNDER CERTAIN CIRCUMSTANCES.     If the payments
and benefits pursuant to Section 12 of this Agreement, either alone or together
with other payments and benefits which Executive has the right to receive from
the Company and the Bank, would constitute an excess “parachute payment” under
Section 280G of the Internal Revenue Code (the “Code”), the payments and
benefits pursuant to Section 12 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 12 being
non-deductible to the Company and the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code. The
determination of any reduction in the payments and benefits to be made pursuant
to Section 12 shall be based upon the opinion of the Company and the Bank’s
independent public accountants and paid for by the Company and the Bank. In the
event that the Company, the Bank and/or Executive do not agree

 

8



--------------------------------------------------------------------------------

with the opinion of such counsel, (i) the Company and the Bank shall pay to
Executive the maximum amount of payments and benefits pursuant to Section 12, as
selected by Executive, which such opinion indicates there is a high probability
do not result in any of such payments and benefits being non-deductible to the
Company and the Bank and subject to the imposition of the excise tax imposed
under Section 4999 of the Code and (ii) the Company and the Bank may request,
and Executive shall have the right to demand that they request, a ruling from
the Internal Revenue Service (“IRS”) as to whether the disputed payments and
benefits pursuant to Section 12 have such consequences. Any such request for a
ruling from the IRS shall be promptly prepared and filed by the Company and the
Bank, but in no event later than thirty (30) days from the date of the opinion
of counsel referred to above, and shall be subject to Executive’s approval prior
to filing, which shall not be unreasonably withheld. The Company, the Bank and
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 12 hereof, or a reduction in the payments and
benefits specified in Section 12 below zero.

16.    INJUNCTIVE RELIEF.     If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company and the Bank shall be
entitled to injunctive relief restraining Executive from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company and the Bank under this Agreement.

17.    SUCCESSORS AND ASSIGNS.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.

 

  b. Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

18.    NO MITIGATION.     Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

19.    NOTICES.     All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

20.    NO PLAN CREATED BY THIS AGREEMENT.     Executive, the Company and the
Bank expressly declare and agree that this Agreement was negotiated among them
and that no provision or provisions of this Agreement are intended to, or shall
be deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

9



--------------------------------------------------------------------------------

21.    AMENDMENTS.     No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

22.    APPLICABLE LAW.     Except to the extent preempted by Federal law, the
laws of the State of Illinois shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

23.    SEVERABILITY.     The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

24.    HEADINGS.     Headings contained herein are for convenience of reference
only.

25.    ENTIRE AGREEMENT.     This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

26.    REQUIRED PROVISIONS.     In the event any of the foregoing provisions of
this Section 26 are in conflict with the terms of this Agreement, this
Section 26 shall prevail.

 

  a. The Company and the Bank may terminate Executive’s employment at any time,
but any termination by the Company and the Bank, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive shall not have the right to receive compensation
or other benefits for any period after Termination for Cause as defined in
Section 7 hereinabove.

 

  b. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Company and the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. Section 1818(e)(3) or (g)(l); the Company and the Bank’s obligations
under this contract shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Company and the Bank may, in its discretion: (i) pay Executive all or part of
the compensation withheld while their contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

 

  c. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Company and the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(l) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Company and the Bank under
this contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

  d. If the Company or the Bank is in default as defined in Section 3(x)(l) of
the Federal Deposit Insurance Act, 12 D.S.C. Section 1813(x)(I) all obligations
of the Company and the Bank under this contract shall terminate as of the date
of default, but this paragraph shall not affect any vested rights of the
contracting parties.

 

10



--------------------------------------------------------------------------------

  e. All obligations of the Company and the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution: (i) by the Director of
the OTS (or his designee), the FDIC or the Resolution Trust Corporation, at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Company and the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c); or (ii) by the
Director of the OTS (or his designee) at the time the Director (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Company and the Bank or when the Company and the Bank are determined by the
Director to be in an unsafe or unsound condition. Any rights of the parties that
have already vested, however, shall not be affected by such action.

 

  f. Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and 12 C.F.R. Section 545.121 and any rules and regulations promulgated
thereunder.

27.    SECTION 409A OF THE CODE.

 

  a. This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

 

  b.

Notwithstanding anything herein to the contrary, if Executive is a “specified
employee” (within the meaning of Section 409A of the Code) and it is necessary
to postpone the commencement of any payments or benefits otherwise payable under
this Agreement as a result of Executive’ separation from service with the
Company and the Bank to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company and the Bank will postpone the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) that are not otherwise paid with the “short-term deferral exception”
under Treasury Regulations Section 1.409A-1(b)(4) and the “separation pay
exception” under Treasury Regulations Section 1.409A-1(b)(9)(iii), until the
first payroll date that occurs after the date that is six months following
Executive’s separation of

 

11



--------------------------------------------------------------------------------

 

service with the Company and the Bank. If any payments are postponed due to such
requirements, such postponed amounts will be paid to Executive in a lump sum on
the first payroll date that occurs after the date that is six months following
Executive’s separation of service with the Company and the Bank. If Executive
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of Section 409(A) of the Code shall be paid to
the personal representative of Executive’s estate within sixty (60) days after
the date of Executive’s death.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
December 12, 2008.

 

ATTEST:     OTTAWA SAVINGS BANCORP, INC.

/s/ JuleAnn Leamy

    By:  

/s/ Jon Kranov

Corporate Secretary       For the Entire Board of Directors ATTEST:     OTTAWA
SAVINGS BANK

/s/ JuleAnn Leamy

    By:  

/s/ Jon Kranov

Corporate Secretary       For the Entire Board of Directors WITNESS:    
EXECUTIVE

/s/ Philip B. Devermann

     

/s/ Gary Ocepek

      Gary Ocepek

 

13